Citation Nr: 0904007	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-
connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1994 to June 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
adjustment disorder with depressed mood and assigned a non-
compensable rating.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review. 

In September 2008, the Board remanded the veteran's claim in 
order to obtain AOJ consideration of newly submitted 
evidence.  Accordingly, the veteran's claim was sent back to 
the Lincoln RO, which considered the newly submitted evidence 
in a November 2008 supplemental statement of the case (SSOC).  
Therefore, the Board finds that its remand directives were 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The degree to which the veteran's adjustment disorder 
with depressed mood is permanently aggravated by his service-
connected bilateral hearing loss and tinnitus does not amount 
to occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.


CONCLUSION OF LAW

The criteria for an initial compensable rating for adjustment 
disorder with depressed mood have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in this case, the RO sent the veteran a 
letter, dated in May 2005, which satisfied the duty to notify 
provisions except that it did not inform him how a disability 
rating and effective date would be assigned should service 
connection be granted.  The veteran was provided with notice 
of how VA determines disability ratings and effective dates 
in a March 2006 notice letter, prior to the initial 
adjudication of the veteran's claim.  In any event, because 
the claim for service connection was granted, any defect in 
the content or timing of the notice was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  

In September 2006, the veteran submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a December 2006 statement of the case (SOC) and 
November 2008 supplemental statement of the case.  These 
documents informed the veteran of the regulations pertinent 
to his appeal, including the applicable rating criteria, 
advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
treatment records and VA treatment records dated through 
October 2008 are on file.  The veteran has at no time 
referred to records that he wanted VA to obtain or that he 
felt were relevant to the claim that VA has not obtained on 
his behalf.  Moreover, in addition to obtaining all relevant 
treatment records, VA afforded the veteran a VA examination 
in May 2006 and in November 2008 to evaluate his adjustment 
disorder with depressed mood.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the veteran is currently in receipt of a 
noncompensable evaluation for his service-connected 
adjustment disorder with depressed mood, in accordance with 
the degree that his symptoms have been permanently aggravated 
by his service-connected bilateral hearing loss and tinnitus.  

Under Diagnostic Code 9440, chronic adjustment disorder, a 
noncompensable evaluation is assigned when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

A 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable rating for his 
service-connected adjustment disorder with depressed mood.  
In this regard, the veteran's service-connected bilateral 
hearing loss and tinnitus have not been shown to aggravate 
his adjustment disorder with depressed mood, such that 
occupational and social impairment due to mild or transient 
symptoms have resulted.

In this case, the veteran was assigned GAF scores ranging 
from 52 to 80.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 71 to 80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social occupation, or school functioning 
(e.g., temporarily falling behind in school work).  A GAF 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that in this case, the more probative 
clinical evidence more closely assesses the veteran's 
occupational and social impairment, as permanently aggravated 
by his service-connected bilateral hearing loss and tinnitus, 
as noncompensable.  In this regard, the veteran underwent two 
VA examinations and two private evaluations.  

At the May 2006 VA examination, the veteran stated that his 
hearing loss was a contributing factor to his depression.  He 
stated that he found himself "butting in" on conversations, 
as his timing was not right, because he could not hear what 
was being talked about.  He stated that he could hear better 
in one-on-one conversations than in a group settings.  The 
veteran reported other contributing factors to his depression 
as heart surgery in 1997, being diagnosed with cancer and 
thinking he was not going to survive, being unable to perform 
his prior occupational tasks in agriculture due to lack of 
muscle power, a failed business and other resulting financial 
difficulties, as well as the death of his dog.  The examiner 
found that the veteran's adjustment disorder with depressed 
mood was at least as likely as not related to his service-
connected bilateral hearing loss and tinnitus, but that it 
was transient in impairment.  The examiner explained that in 
his opinion, the veteran's adjustment disorder with depressed 
mood was secondary to non-service related issues that 
included his heart attack, cancer, financial stressors, etc., 
but that he did believe giving the veteran the benefit of the 
doubt that it was at least as likely as not that the 
veteran's bilateral hearing loss and tinnitus permanently 
aggravated his adjustment disorder with depressed mood.  He 
stated that the veteran's GAF score for his non-military 
related symptoms was 70 and was 78 for his military related 
aggravation, for the upper end of the transient rang nearing 
that of minimal symptoms.  The examiner also indicated that 
he reviewed the September 2005 private evaluation, but that 
the veteran appeared to be much different and in a more 
positive mental health state than he was at the time of that 
examination.

At the November 2008 VA examination, the examiner reported 
that the veteran's adjustment disorder with depressed mood, 
per the crux of his issues, related to his cancer and was 
also secondary to his heart condition.  The examiner 
continued that cancer and heart conditions will end one's 
life, whereas tinnitus and hearing loss are frustrating, but 
not life threatening.  Thus, the examiner stated that 
permanent aggravation of the veteran's non-service connected 
adjustment disorder by his service-connected disabilities was 
absent.  The examiner continued that the veteran's symptoms 
of adjustment disorder with depressed mood had actually 
improved since the May 2006 VA examination.  He assigned a 
GAF score of 80 for those symptoms which related to his 
service-connected conditions.  The examiner also noted that 
the veteran's symptoms had not risen to the level where he 
had to take psychiatric medicine, nor had he been involved in 
any psychotherapy.  Accordingly, the examiner concluded that 
the veteran's symptoms were not severe enough to interfere 
with his occupational and social functioning. 

A private evaluation dated in April 2005 by Dr. T.L.T. stated 
that the veteran had depression secondary to hearing loss, 
tinnitus and a respiratory lung condition as a result of 
service-connected residuals of pneumonia.  However, this 
opinion did not provide any supporting rationale or 
explanation for this conclusion. 

In September 2005, the veteran underwent a private medical 
evaluation.  The private medical examiner reported that the 
veteran belonged to the American Legion, but that he did not 
wish to go to any meetings because he could not understand 
what was being said and that he did not want anyone to see 
how embarrassed he was by his hearing loss.  The examiner 
further reported that the veteran stated he just could not 
understand what others were saying in social situations, 
which made him mad and sad.  The examiner also reported that 
the veteran could not hear him even though he was speaking 
loudly, and that this made his evaluation difficult.  The 
examiner concluded that in his professional opinion, the 
veteran was suffering in the most severe sense from 
depression that was secondary to his hearing loss and it was 
therefore as likely as not to continue being an 
insurmountable challenge to him based on the total 
impossibility for his hearing acuity to improve to any 
significant degree. 

Similarly, the veteran underwent a private evaluation by the 
same private psychologist in April 2007.  At that evaluation, 
the private psychologist reiterated his conclusions that the 
nexus between the veteran's general physical problems, 
including his hearing loss and his depression, are 
unquestionable and arguably the veteran revealed, among other 
factors, that is was as likely as not that his general 
difficulties with anxiety and depression were generated if 
not maintained by his quite obvious exacerbation of 
difficulties with his hearing acuity, much less his other 
physical problems.  The private psychologist stated that in 
his professional opinion, the veteran's depression was caused 
mainly by his hearing loss, but that he did have to admit 
that there were other salient features to his general 
physical condition that must be wearing away at his general 
ability to maintain normal moods.  The private psychologist 
did not specify the extent to which, in his opinion, the 
veteran's bilateral hearing loss and tinnitus aggravated his 
adjustment disorder with depressed mood.

Thus, the record contains conflicting accounts of the 
severity of the veteran's adjustment disorder with depressed 
mood, as aggravated by his service-connected bilateral 
hearing loss and tinnitus.  In general, the Board is 
responsible for assessing the credibility and weight to be 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  Such assessments extend to medical evidence.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

In this case, the Board attaches more probative weight to the 
opinions of the May 2006 and November 2008 VA examiners, than 
to the April 2005, September 2005 and April 2007 private 
evaluations.  Preliminarily, the Board notes that the April 
2005 private medical opinion is of little probative value, as 
it is not supported by any clinical data or supporting 
rationale.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion).  Furthermore, both VA examiners indicated that the 
veteran's complete claims file was reviewed, which included 
copies of the September 2005 and April 2007 private 
evaluations, respectively.  On the contrary, the private 
evaluations do not contain any such indication that the 
veteran's complete claims file or any of his past medical 
records were reviewed.  Moreover, the VA examination reports 
are more consistent with the other evidence of record.  In 
this regard, the veteran's VAMC outpatient treatment records, 
dated through October 2008, show that the veteran has not 
received any treatment for his adjustment disorder with 
depressed mood, nor that he is on any psychiatric 
medications.  In fact, the veteran's VAMC outpatient 
treatment records do not even mention any psychiatric 
difficulties.  There is also no indication in the record of 
any outstanding private treatment records for the veteran's 
adjustment disorder with depressed mood.  Therefore, the 
Board finds the opinions of both the May 2006 and November 
2008 VA examiners to be more probative than the opinions of 
the veteran's private psychologist.

Thus, in evaluating all of the evidence of record, the Board 
finds that the veteran is not entitled to an initial 
compensable evaluation due to permanent aggravation of his 
adjustment disorder with depressed mood by his service-
connected bilateral hearing loss and tinnitus.  As discussed 
above, the more probative clinical evidence indicates that 
the veteran's adjustment disorder with depression is 
primarily due to nonservice-connected factors, to include 
cancer, a heart condition and financial difficulties.  

The degree to which his adjustment disorder with depression 
has been permanently aggravated by his service-connected 
disorder is slight to non-existent, as reflected by his GAF 
scores of 78 and 80 at his May 2006 and November 2008 VA 
examinations, respectively.  Socially, the veteran has been 
married for 60 years and reported very good relationships 
with his children, grandchildren and great grandchildren.  
The veteran did not say that his service-connected bilateral 
hearing loss and tinnitus affected these relationships.  
Although the veteran reported some depression symptoms around 
the time of the harvest or planting season because he was no 
longer able to work, this appears to be due to his cancer and 
heart condition, and not to his service-connected bilateral 
hearing loss and tinnitus.  In other words, the veteran's 
permanent aggravation of his adjustment disorder with 
depressed mood due to his service-connected bilateral hearing 
loss and tinnitus does not result in occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  In fact, to the 
contrary, the November 2008 VA examiner specifically stated 
that there were no mental disorder signs and symptoms that 
met this criteria.  

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that noncompensable evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation at any point during the appeal period.  38 C.F.R.  
§§ 4.125 and 4.130, Diagnostic Code 9440.

Thus, as the criteria for a compensable disability evaluation 
for the aggravation of adjustment disorder with depressed 
mood by service-connected bilateral hearing loss and tinnitus 
have not been met, the appeal is denied.  In essence, the 
preponderance of the evidence is against a compensable 
evaluation percent for the aggravation of this disorder.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  As such, entitlement to an initial compensable 
evaluation for the aggravation of adjustment disorder with 
depressed mood must be denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
aggravation of adjustment disorder with depressed mood by 
service-connected bilateral hearing loss and tinnitus is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his 
adjustment disorder with depressed mood has caused frequent 
periods of hospitalization or marked interference with his 
employment.  Although the April 2007 private psychologist 
stated that the veteran was unemployable, as discussed above, 
the Board finds this opinion to be of diminished probative 
value.  Additionally, the Board finds that the rating 
criteria to evaluate the veteran's adjustment disorder with 
depressed mood reasonably describe his disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable evaluation for service-
connected adjustment disorder with depressed mood is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


